DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The restriction below is re-written to correct the species and subspecies allocation noted by Applicant in the Remarks filed on 12/20/2021.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species 1 drawn to Fig. 1-4A and 5,
Species 2 drawn to Fig. 4B,
Species 3 drawn to Fig. 4C,
Species 4 drawn to Fig. 4D,
Species 5 drawn to Fig. 4E and 6,
Species 6 drawn to Fig. 4F,
Species 7 drawn to Fig. 7,
Species 8 drawn to Fig. 13A,
Species 9 drawn to Fig. 13B,
Species 10 drawn to Fig. 13C,
Species 11 drawn to Fig. 13D,
Species 12 drawn to Fig. 14A,
Species 13 drawn to Fig. 14B,
Species 14 drawn to Fig. 14C,
Species 15 drawn to Fig. 14D,
Species 16 drawn to Fig. 14E,
Species 17 drawn to Fig. 14F,
Species 18 drawn to Fig. 14G,
Species 19 drawn to Fig. 14H,
Species 20 drawn to Fig. 14I,
Species 21 drawn to Fig. 14J,
Species 22 drawn to Fig. 14K, 
Species 23 drawn to Fig. 14L,
Species 24 drawn to Fig. 15A,
Species 25 drawn to Fig. 15B,
Species 26 drawn to Fig. 15C,
Species 27 drawn to Fig. 16A,
Species 28 drawn to Fig. 16B,
Species 29 drawn to Fig. 16C,
Species 30 drawn to Fig. 17A,
Species 31 drawn to Fig. 17B,
Species 32 drawn to Fig. 17C,
Species 33 drawn to Fig. 18A,
Species 34 drawn to Fig. 18B,
Species 35 drawn to Fig. 18C, and
Species 36 drawn to Fig. 22.

Sub-species 1 drawn to Fig. 19A,
Sub-species 2 drawn to Fig. 19B,
Sub-species 3 drawn to Fig. 19C,
Sub-species 4 drawn to Fig. 20A,
Sub-species 5 drawn to Fig. 20B,
Sub-species 6 drawn to Fig. 20C,
Sub-species 7 drawn to Fig. 21A, and
Sub-species 8 drawn to Fig. 21B.
Applicant is required, in reply to this action, to elect a single species (and a single sub-species if applicable) to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  none.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: they differ in their arrangement of the load carrier strands, spacing profile, and/or jacket layer.
The species/sub-species lack unity of invention because the groups do not share the same or corresponding technical feature.


The requirement is now deemed proper and is therefore made FINAL.
Claims 8 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected sub-species, there being no allowable generic or linking claim. Claims 8 and 9 require a first coating, which is drawn to a nonelected sub-species.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7, 10-15, 21, 31-34, 42, 48 and 51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “a lateral space [between the first portion and second portion] that is a straight continuous channel extending laterally from a first lateral side of said load carrier to an opposite lateral side of said load carrier”. It is unclear how a space already defined between the portions of the carrier strands can extend past the carrier strands toward the lateral sides of the load carrier. Claims 6 and 48 have the same issue. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5-7, 15, 21, 31-34, 48 and 51 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sera et al. (WO-2018131203). Sera discloses:
Re claim 5, a composite elevator belt comprising: at least one load carrier (fig. 11) comprising a plurality of load carrier strands (23) extending in a longitudinal direction (fig. 12), at least a first portion (annotated fig. 11 below: 901) of said load carrier strands being laterally spaced apart from at least a second portion (annotated fig. 11 below: 902) of said load carrier strands to define a lateral space therebetween (space defined between 901 and 902) that is a straight continuous channel extending laterally from a first lateral side of said load carrier to an opposite lateral side of said load carrier (fig. 11); a core layer (24) encasing said plurality of load carrier strands such that said space is filled with core material that is free of load carrier strands (fig. 11 shows the space is filled with the core material 24); and a first jacket layer (top side 22) disposed on at least a first side (top side) of said core layer extending in the longitudinal direction (fig. 11-12).
Re claim 6, wherein said load carrier strands are laterally spaced apart from each other to define a plurality of lateral spaces therebetween that are straight continuous lateral channels filled with core material that are free of load carrier strands (fig. 11 shows the space between 901 and 902 being continuous and filled with material of 24), which spaces 
Re claim 7, wherein the plurality of load carrier strands are arranged into a plurality of groups (each bunch of 23 is construed as a group, fig. 11 shows a plurality of groups).
Re claim 15, wherein when viewed in a lateral cross section of said belt, said load carrier strands are arranged side-by-side abutting one another to form a plurality of rows of load carrier strands (fig. 11 shows the strands abutting each other to form rows 23a,b) that define lateral spaces between said respective rows of load carrier strands (fig. 11).
Re claim 21, further comprising: a second jacket layer (bottom side 22) disposed on a second side (bottom side) of said core layer extending in the longitudinal direction (fig. 11-12).
Re claim 31, wherein said core layer and said first jacket layer are of varying composition (specification describes example material of the core layer 24 as polyurethane, epoxy, polyester, vinyl ester, or phenol resin and jacket layer 22 as polyurethane, epoxy, polyester, or vinyl ester).
Re claim 32, wherein said core layer comprises a thermoplastic and/or thermoset material (specification describes example material of the core layer 24 as polyurethane, epoxy, polyester, vinyl ester, or phenol resin, which is thermoplastic and/or thermoset material).
Re claim 33, wherein said first jacket layer comprises a thermoplastic and/or thermoset material (specification describes example material of the jacket layer 22 as polyurethane, epoxy, polyester, or vinyl ester, which is thermoplastic and/or thermoset material).
Re claim 34, 
Re claim 48, an elevator system (fig. 1), comprising: an elevator shaft (1) having a support frame (shaft wall); an elevator car (7) movable along a vertical travel path defined by the elevator shaft (fig. 1); a motor (6) comprising at least one drive sheave (5) that is rotatable via the motor; at least one elevator sheave (4) connected to one of the elevator car and the support frame; and at least one composite elevator belt (20) in frictional tractive engagement with the drive sheave of the motor and the at least one elevator sheave (fig. 1), the at least one composite elevator belt comprising: at least one load carrier (fig. 11) comprising a plurality of load carrier strands (23) extending in a longitudinal direction (fig. 12), at least a first portion (annotated fig. 11 below: 901) of said load carrier strands being laterally spaced apart from at least a second portion (annotated fig. 11 below: 902) of said load carrier strands to define a lateral space therebetween (space defined between 901 and 902) that is a straight continuous channel extending laterally from a first lateral side of said load carrier to an opposite lateral side of said load carrier (fig. 11); a core layer (24) encasing said plurality of load carrier strands such that said lateral space is filled with core material that is free of load carrier strands (fig. 11 shows the space is filled with the core material 24); and a first jacket layer (top side 22) disposed on at least a first side (top side) of said core layer extending in the longitudinal direction (fig. 11).
Re claim 51, wherein the at least one composite elevator belt further comprises: a second jacket layer (bottom side 22) disposed on a second side (bottom side) of said core layer extending in the longitudinal direction (fig. 12).

    PNG
    media_image1.png
    339
    819
    media_image1.png
    Greyscale


Claim(s) 5 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (CN 105672009 A). Wang discloses:
Re claim 5, a composite elevator belt (fig. 1-2) comprising: at least one load carrier (120) comprising a plurality of load carrier strands (122) extending in a longitudinal direction, at least a first portion (annotated fig. 2 below: 903) of said load carrier strands being laterally spaced apart from at least a second portion (annotated fig. 2 below: 904) of said load carrier strands to define a lateral space therebetween (space defined between 903 and 904) that is a straight continuous channel extending laterally from a first lateral side of said load carrier to an opposite lateral side of said load carrier (fig. 2); a core layer (121) encasing said plurality of load carrier strands such that said space is filled with core material that is free of load carrier strands (fig. 2 shows the space is filled with the core material 121); and a first jacket layer (top side 110) disposed on at least a first side (top side) of said core layer extending in the longitudinal direction (fig. 1).
Re claim 12, wherein said plurality of load carrier strands are arranged in rows (annotated fig. 2 below: r1, r2, r3) to define a plurality of lateral spaces therebetween (lateral spaces .

    PNG
    media_image2.png
    373
    854
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sera et al. (WO-2018131203)
Re claim 10, wherein a width of the space that forms a straight continuous channel is between 0 μm to 50 μm. 
Re claim 14, wherein the fiber volume ratio of the load carrier strands within the belt is between 40% and 70%.
Regarding claim 10, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the claimed spacing range to enable the belt to flex and twist accordingly when engaged with the sheaves, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 14, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the claimed ratio range to enable the belt to flex and twist accordingly when engaged with the sheaves while ensuring strong tensile strength, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sera et al. (WO-2018131203) in view of Wang et al. (CN 105672009 A). Sera discloses the composite elevator belt (as cited above). Sera does not clearly disclose:
Re claim 11, wherein said load carrier strands have a diameter of between 2 μm and 20 μm.
However, Wang teaches an elevator belt (fig. 1):
Re claim 11, wherein said load carrier strands (122) have a diameter of between 2 μm and 20 μm (specification describes fiber 122 having diameter of greater than or equal to 4 μm).
.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sera et al. (WO-2018131203) in view of Tian et al. (CN 104528498 A). Sera discloses the composite elevator belt (as cited above). Sera does not clearly disclose:
Re claim 13, wherein the core layer comprises a material with a Young's modulus of less than 2 GPa.
However, Tian teaches an elevator belt (fig. 1):
Re claim 13, wherein the core layer (4) comprises a material with a Young's modulus of less than 2 GPa (claim 9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the claimed modulus range, as taught by Tian, to ensure the traction belt could flex and twist accordingly when engaged with the sheaves.

Claim 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sera et al. (WO-2018131203) in view of Breite et al. (US Pub No 2015/0307321 A1). Sera discloses the composite elevator belt (as cited above). Sera does not clearly disclose:
Re claim 42, wherein at least one of the plurality of load carrier strands is formed of an electrically conductive material.
However, Breite teaches an elevator belt (fig. 4):
Re claim 42, wherein at least one of the plurality of load carrier strands is formed of an electrically conductive material (410).


Conclusion
The cited prior art(s) made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014.  The examiner can normally be reached on M-F 9-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Minh Truong/Primary Examiner, Art Unit 3654